CAUSE NO. 2021-300

JESUS CHRIST OPEN ALTAR

CHURCH, LLC , IN THE DISTRICT COURT

vs.

CITY OF HAWKINS, ALIVIN FLYNN, 402ND JUDICIAL DISTRICT

§
§
§
§
§
DONNAJORDAN, MIKE MAYBERRY, §
TOM PARKER, HOWARD COQUAT, §
WAYNE KIRKPATRICK, NORMAN §
OGLESBY, CODY JORGENSON AND, §
STEPHEN LUCAS, §
Defendants. § WOOD COUNTY, TEXAS
DEFENDANTS’ ORIGINAL ANSWER AND DEFENSES

NOW COMES CITY OF HAWKINS, TEXAS ALVIN FLYNN, DONNA JORDAN,
MIKE MAYBERRY, TOM PARKER, HOWARD COQUAT, WAYNE KIRKPATRICK,
NORMAN OGLESBY, CODY JORGENSON and STEPHEN LUCAS, Defendants in the
above-entitled and numbered cause of action, and file this their Original Answer and
Defenses, and would respectfully show unto the Court as follows:

I.
ORIGINAL ANSWER
1. Defendants CITY OF HAWKINS, TEXAS, ALVIN FLYNN, DONNA JORDAN, MIKE
MAYBERRY, TOM PARKER, HOWARD COQUAT, WAYNE KIRKPATRICK, NORMAN
OGLESBY, CODY JORGENSON and STEPHEN LUCAS generally deny each and every,
all and singular, the allegations contained in Plaintiff's First Amended Petition and demand
strict proof of same.
Il.
DEFENSES

2. The City of Hawkins would show that Plaintiff's causes of action against the City of

 
Hawkins, Texas are barred by governmental and/or sovereign immunity, as the City of
Hawkins is not liable for the alleged acts under any theory of respondent superior.

3. The City of Hawkins pleads that Plaintiff has failed to invoke the jurisdiction of this
Honorable Court. Specifically, Plaintiff has failed to state a claim for which sovereign
and/or governmental immunity has been waived and, thus, has failed to state a claim for
which relief can be granted.

4. Plaintiff's claims against Defendants are barred because Plaintiff cannot establish,
and Defendants deny, that any violation of Plaintiff's Constitutional rights occurred.

- 5, The City of Hawkins is entitled to sovereign immunity from the Constitutional
allegations in Plaintiff's First Amended Petition in accordance with the standards set forth
in Monell.

6. The City of Hawkins pleads that no policy, custom or practice of the City of Hawkins,
Texas was a cause of any violation of Plaintiffs Constitutional rights. Further, there was
no deliberate indifference by the City of Hawkins.

7. Plaintiff cannot establish, and Defendants deny, that any policy, custom or practice
of the City of Hawkins was the moving force behind any alleged Constitutional violation.

8. Defendant City of Hawkins, Texas is not liable to Plaintiff for any punitive and/or
exemplary damages as a matter of law.

9. With respect to any state law claim asserted by Plaintiff, Defendants plead all
available and applicable defenses under the Texas Tort Claims Act, including, but not
limited to, the limitation of liability under section 101.023 and 101.024 of the Texas Civil
Practice and Remedies Code and the Election of Remedies. See Tex. Civ. Prac. & Rem.
Code §101.001-§101-109. Further, Defendants plead the limitations set forth in section

101.057.

 
10. To the extent Plaintiff asserts any state law claims outside the strict waiver of
immunity under the Texas Tort Claims Act, Defendants plead that such claims are barred
by the doctrine of sovereign and governmental immunity.

11. | Defendants plead that Defendants Alvin Flynn, Donna Jordan, Mike Mayberry, Tom
Parker, Howard Coquat, Wayne Kirkpatrick, Norman Oglesby, Cody Jorgenson and
Stephen Lucas have both official and qualified immunity to the claims and causes of action
asserted by Plaintiff.

12. Defendants plead that Defendants Tom Parker, Howard Coquat, Wayne Kirkpatrick,
Norman Oglesby, Cody Jorgenson and Stephen Lucas have legislative immunity to the
claims and causes of action asserted by Plaintiff.

13. | Defendants Alvin Flynn, Donna Jordan, Mike Mayberry, Tom Parker, Howard
Coquat, Wayne Kirkpatrick, Norman Oglesby, Cody Jorgenson and Stephen Lucas deny
that they are liable to Plaintiff for exemplary and/or punitive damages and, in the
alternative, said Defendants invoke the provisions of Tex. Civ. Prac. & Rem. Code §
41.007 et seq.

14. Defendants Alvin Flynn, Donna Jordan, Mike Mayberry, Tom Parker, Howard
Coquat, Wayne Kirkpatrick, Norman Oglesby, Cody Jorgenson and Stephen Lucas deny
that they, in any way, acted with malice, consciously disregarded and/or were deliberately
indifferent to the rights of Plaintiff.

15. Defendants Alvin Flynn, Donna Jordan, Mike Mayberry, Tom Parker, Howard
Coquat, Wayne Kirkpatrick, Norman Oglesby, Cody Jorgenson and Stephen Lucas invoke
the limitations on liability set forth in §108.001 ef. seq. of Tex. Civ. Prac. & Rem. Code.
16. Defendants deny that Plaintiff has performed all conditions precedent to bringing

this lawsuit.

 
17. Defendants seek recovery of all costs and attorney fees from Plaintiff pursuant to
42 U.S.C. 1988.
18. Defendants reserve the right to plead further.

WHEREFORE, PREMISES CONSIDERED, Defendants CITY OF HAWKINS,
ALVIN FLYNN, DONNA JORDAN, MIKE MAYBERRY, TOM PARKER, HOWARD
COQUAT, WAYNE KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON and
STEPHEN LUCAS pray for the Court to enter Judgment that Plaintiff take nothing; that the
Court dismiss Plaintiff's First Amended Petition, and any amendments and supplements
thereto, with prejudice; that the Court grant Defendants CITY OF HAWKINS, ALVIN
FLYNN, DONNA JORDAN, MIKE MAYBERRY, TOM PARKER, HOWARD COQUAT,
WAYNE KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON and STEPHEN
LUCAS its costs of court and expenses; and award Defendants CITY OF HAWKINS,
ALVIN FLYNN, DONNA JORDAN, MIKE MAYBERRY, TOM PARKER, HOWARD
COQUAT, WAYNE KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON and
STEPHEN LUCAS such other relief, at law or in equity, to which they may show

themselves justly entitled.

 
Respectfully submitted,

Boon CALK ECHOLS

COLEMAN & GOOLSBY, PLLC

1800 W. Loop 281, Suite 303
Longview, Texas 75604

(903) 759-2200

(903) 759-3306 Fax

Email: darren.coleman@boonlaw.com

By: Darren K. Coleman
Darren K. Coleman
SBN: 04558570

ATTORNEYS FOR DEFENDANTS
CITY OF HAWKINS, ALVIN FLYNN,
DONNA JORDAN, MIKE MAYBERRY,
TOM PARKER, HOWARD COQUAT,
WAYNE KIRKPATRICK, NORMAN
OGLESBY, CODY JORGENSON AND
STEPHEN LUCAS

CERTIFICATE OF SERVICE
| hereby certify that the above and foregoing instrument was served upon Plaintiff's
counsel of record, as listed below, in the above entitled and numbered cause on July 27,
2021, in the following manner:
X_ Via Electronic Mail (at powerlaw2020@gmail.com) and

_X_ Via CM/RRR: 7017 0190 0000 4789 8418
certified U.S. Mail at the following address:

William R. Power
1370 State Highway 276
Emory, Texas 75440

/s/ Darren K. Coleman
DARREN K. COLEMAN
Darren Coleman

From: no-reply@efilingmail.tylertech.cloud

Sent: Tuesday, July 27, 2021 9:32 AM

To: Darren Coleman

Subject: Notification of Service for Case: 2021-300, JESUS CHRIST OPEN ALTAR CHUCH, LLC VS.

CITY OF HAWKINS, ALVIN FLYNN, DONNA JORDAN, MIKE MAYBERRY, TOM PARKER,
HOWARD COQUAT, WAYNE KIRKPATRICK, NORMAN OGLESBY, CODY JORGENSON
AND STEPHEN LUCAS for filing Ans...

Notification of Service

Case Number: 2021-300

Case Style: JESUS CHRIST OPEN ALTAR
CHUCH, LLC VS. CITY OF HAWKINS, ALVIN
FLYNN, DONNA JORDAN, MIKE MAYBERRY,
TOM PARKER, HOWARD COQUAT, WAYNE
KIRKPATRICK, NORMAN OGLESBY, CODY
JORGENSON AND STEPHEN LUCAS
Envelope Number: 55723370

 

 

This is a notification of service for the filing listed. Please click the link below to retrieve the submitted
document.

ace

 

Case Number 2021-300

JESUS CHRIST OPEN ALTAR CHUCH, LLC VS. CITY OF
HAWKINS, ALVIN FLYNN, DONNA JORDAN, MIKE MAYBERRY,

 

 

 

 

 

Case Style TOM PARKER, HOWARD COQUAT, WAYNE KIRKPATRICK,
NORMAN OGLESBY, CODY JORGENSON AND STEPHEN LUCAS

Date/Time Submitted 7/27/2021 9:31 AM CST

Filing Type Answer/Response

Filing Description Defendants’ Original Answer and Defenses

Filed By Traci McCraven

 

City of Hawkins, Texas:

Darren Coleman (darren.coleman@boonlaw.com)
Service Contacts
Other Service Contacts not associated with a party on the case:

Traci McCraven (traci. mccraven@boonlaw.com)

 

 

 

 

 
 

Jesus Christ Open Altar Church, LLC.:

William Power (powerlaw2020@gmail.com)

 

 

 

 

Pete

 

Served Document Download Document

 

 

This link is active for 30 days.

 

 

 
